Citation Nr: 1126684	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  07-05 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION


The Veteran, who is the appellant, served on active duty from September 29, 1976, to November 10, 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2005 of a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

In the substantive appeal in February 2007, the Veteran requested a hearing before the Board at the VA Regional Office.  In a letter, dated April 18, 2011, the Veteran was notified that the hearing had been scheduled for May 6, 2011.

In accordance with 38 C.F.R. § 19.76, the Agency of Original Jurisdiction, in this case, the VA Regional Office, will notify the Appellant of the place and time of a hearing before the Board of Veterans' Appeals at a Department of Veterans Affairs field facility not less than 30 days before the hearing date. 

As the Veteran has not withdrawn the request for a hearing, as the hearing was not a rescheduling of a hearing postponed by the Veteran, and as the Veteran has not previously failed to report for a Board hearing, the date in April 2011 of the notice for the hearing in May 2011 did not comply with a 30-day notice before the hearing date. 





Accordingly, the case is REMANDED for the following action:

After verifying the Veteran's address of record, in accordance with 38 C.F.R. § 19.76, pertaining to the 30-day notice, schedule the Veteran for a hearing before the Board at the VA Regional Office.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


